Case 15-02150-5-JNC      Doc 25 Filed 01/03/19 Entered 01/03/19 15:08:57               Page 1 of 4




    1                            UNITED STATES BANKRUPTCY COURT

    2          EASTERN DISTRICT OF NORTH CAROLINA– FAYETTEVILLE DIVISION

    3
        In Re: AUDREY CRUTCHFIELD MOORE                  ) Case No.: 15-02150-5-JNC
    4                                                    )
                                                         ) CHAPTER 13
              Debtor.                                    )
    5
                                                         )
    6                                                    ) REQUEST FOR NOTICE
                                                         )
    7                                                    )
                                                         )
                                                         )
    8                                                    )
                                                         )
    9                                                    )
                                                         )
   10                                                    )
                                                         )
   11

   12

   13          REQUEST OF BSI FINANICAL SERVICES FOR SERVICE OF NOTICES

   14                           PURSUANT TO FED. R. BANKR. P. 2002(g)

   15   ____________________________________________________________________________

   16   TO:    UNITED STATES BANKRUPTCY JUDGE, THE DEBTORS, AND ALL

   17          INTERESTED PARTIES

   18          PLEASE TAKE NOTICE that BSI FINANCIAL SERVICES as servicer for U.S.

   19   Bank Trust National Association, as Trustee of the SCIG Series III Trust (“BSI”), a creditor in

   20   the above – captioned bankruptcy case, hereby requests notice of all events, pleadings, or

   21   documents filed in the above-referenced bankruptcy, including all pleadings or notices under

   22   Federal Rules of Bankruptcy Procedure, Rule 2002 and 9007, the commencement of any

   23   adversary proceedings, the filing of any requests for hearing, objections, and/or notices of

   24   motion, or any other auxiliary filings, as well as notice of all matters which must be noticed to

   25   creditors, creditors’ committees and parties-in-interest and other notices as required by the

   26   United States Bankruptcy Code and Rules and/or Local Rules of the above-referenced

   27   bankruptcy court.

   28
                                                        1
                                               REQUEST FOR NOTICE
Case 15-02150-5-JNC      Doc 25 Filed 01/03/19 Entered 01/03/19 15:08:57              Page 2 of 4




    1          BSI requests that for all notice purposes and for inclusion in the Master Mailing List in

    2   this case, the following address be used:

    3          PHYSICAL ADDRESS:                                    EMAIL ADDRESS:
               BSI Financial Services                               prpbk@bsifinancial.com
    4          1425 Greenway Drive, Ste. 400
    5          Irving, TX 75038

    6

    7

    8   Dated: Jan 3, 2019                           By: /s/ Raymond Valderrama
                                                     Raymond Valderrama
    9                                                c/o BSI Financial Services
                                                     Assistant Vice President, Bankruptcy
   10
                                                     1425 Greenway Drive, Ste. 400
   11                                                Irving, TX 75038
                                                     972.347.4350
   12                                                prpbk@bsifinancial.com

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26
   27

   28
                                                       2
                                              REQUEST FOR NOTICE
Case 15-02150-5-JNC         Doc 25 Filed 01/03/19 Entered 01/03/19 15:08:57              Page 3 of 4



 1                           UNITED STATES BANKRUPTCY COURT
 2         EASTERN DISTRICT OF NORTH CAROLINA – FAYETTEVILLE DIVISION
 3                                                      )
     In Re: AUDREY CRUTCHFIELD MOORE                    )   Case No.: 15-02150-5-JNC
 4                                                      )
 5                                                      )   CHAPTER 13
                                                        )
 6                                                      )   CERTIFICATE OF SERVICE
            Debtors.                                    )
 7                                                      )
 8                                                      )
                                                        )
 9                                                      )
                                                        )
10                                                      )
11                                                      )

12
                                    CERTIFICATE OF SERVICE
13
14
            I am employed in the County of Orange, State of California. I am over the age of
15
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin
16
17   Avenue, Santa Ana, CA 92705.

18          I am readily familiar with the business’s practice for collection and processing of
19   correspondence for mailing with the United States Postal Service; such correspondence would
20
     be deposited with the United States Postal Service the same day of deposit in the ordinary
21
     course of business.
22
23
24
25
26
27
28




                                                    1
                                     CERTIFICATE OF SERVICE
Case 15-02150-5-JNC          Doc 25 Filed 01/03/19 Entered 01/03/19 15:08:57               Page 4 of 4



 1   On January 3, 2019 I served the following documents described as:
 2                          REQUEST FOR NOTICE
 3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
     envelope addressed as follows:
 5
 6   (Via United States Mail)
      Debtor                                             Chapter 13 Trustee
 7    Audrey Crutchfield Moore                           Joseph A. Bledsoe, III
      1016 Sommers Street                                PO Box 1618
 8
      Sanford, NC 27330                                  New Bern, NC 28563
 9
      Debtor’s Counsel
10    John T. Orcutt
11    Law Offices of John T. Orcutt, P.C.
      6616-203 Six Forks Rd.
12    Raleigh, NC 27615
13   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
14   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
15
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
16   Eastern District of California
17
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
18   America that the foregoing is true and correct.
19          Executed on January 3, 2019 at Santa Ana, California
20
     /s/ David Tragarz
21   David Tragarz
22
23
24
25
26
27
28




                                                     2
                                      CERTIFICATE OF SERVICE
